                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


JOSEPH COSSEY                                                                       PLAINTIFF


v.                                No: 3:19-cv-00068 KGB-PSH


CRAIGHEAD COUNTY JAIL, et al.                                                    DEFENDANTS


                                            ORDER

       Before the Court is a motion by Plaintiff Joseph Cossey to consolidate this case with several

other pending cases against defendants at the Craighead County Detention Facility (Doc. No. 17).

Although the defendants are mostly the same in each case and the cases raise the same claims, the

Court finds that consolidation is not appropriate at this time. At least two plaintiffs have been

released (see Doc. No. 15 stating that Billie Jo Cossey and Marcus Warren have been released).

Each plaintiff must sign each pleading and may not represent another pro se. Only attorneys can

represent other individuals in Court proceedings. See Matter of Green, 586 F.2d 1247, 1251, n. 5

(8th Cir. 1978). Additionally, if defendants raise exhaustion of available administrative remedies

as a defense, each plaintiff must file his or her own response. Accordingly, Cossey’s motion to

consolidate is DENIED without prejudice.

       IT IS SO ORDERED this 13th day of May, 2019.



                                                     ___________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
